DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of 

Claims 9-20 are interpreted under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claims 9-20 recite “computer readable storage medium” without explicitly reciting the storage medium to be non-transitory, however, the original specifications in parargraphs [0082] discloses computer readable storage media to explicitly exclude transitory media. 
Therefore, claims 9-20 are not rejected under 35 U.S.C. 101. 

However, Examiner suggests amending claims to recite “non-transitory computer readable storage medium” in order to render the claims clearer. 


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (US Pub No. 20110069885 A1) in view of Shechtman et al. (US Pub No. 20130124951 A1). 

Regarding Claim 1,
		Malik discloses A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to manage identifying information for an entity, the method comprising: (Malik, [0021], discloses a data structure having machine-readable information for storage in a memory device that when implemented by a processor renders an image is provided)

detecting the identifying information of the entity associated with a digital image, wherein the identifying information is selected from the group consisting of: text information and image information corresponding to one or more features of the entity;  (Malik, [0019], discloses the method includes providing input image data; extracting at least text and line art features from the input image data into a text image data; text data from image is extracted)

removing the text information from the digital image; (Malik, [0019], discloses the method includes providing input image data; extracting at least text and line art features from the input image data into a text image data; subtracting the text image data from the input image data to obtain a first background layer, the first background layer comprising text and line art features not extracted into the text image data and pictorial features of the input image data; processing the text image data to generate one or more first binary foreground layers, wherein each first binary foreground layer comprises one or more pixel clusters representing text and line art pixels of a particular color in the text image data; text data from image is subtracted) and 

	Malik does not explicitly disclose replacing the image information with one or more computer generated synthetic images, wherein the computer generated synthetic images are based on a natural appearance of the digital image
		Shechtman discloses replacing the image information with one or more computer generated synthetic images, wherein the computer generated synthetic images are based on a natural appearance of the digital image.  (Shechtman, [0080], [0087], 
may be extracted from the images and used to match or align image regions, e.g., foreground/background separations, plane orientations, etc., which may make the transitions even more natural, e.g., background to background transitions, floor plane to floor plain transitions, ceiling/sky transitions to a similar ceiling/sky, and so forth; image information is replaced with synthetic image regions to keep the aesthetic natural) 
	
 	Accordingly, it would have been obvious to one of ordinary skill in the art to modify Malik with Shechtman to convert the image data into synthetic image. One would be motivated to modify Malik that discloses removing text information from image data by teachings of Shechtman to provide tool for conversion of text information from image data to be converted to synthetic image data for visual data privacy. (see Shechtman, paragraph [0080-0087]). Therefore, it would have been obvious to combine Malikand Shechtman to obtain the invention recited in Claim 1.

Regarding Claim 6,
The combination of Malik and Shechtman further discloses identifying a header associated with the digital image that contains private fields and text;  (Malik, [0019], text data from image is subtracted)
P201807047US01/0920.0677CPage 31 of 38analyzing the private fields and text using a recursive neural network (RNN) for the text information; (Malik, [0019], discloses the method includes providing input image data; extracting at least text and line art features from the input image data into a text image data; subtracting the text image data from the input image data to obtain a first background layer, the first background layer comprising text and line art features not extracted into the text image data and pictorial features of the input image data; processing the text image data to generate one or more first binary foreground layers, wherein each first binary foreground layer comprises one or more pixel clusters representing text and line art pixels of a particular color in the text image data; text data from image is subtracted) and 
replacing the text information in the private fields and header with generic text comprising characteristics of the text information while maintaining entity privacy.  (Malik, [0019], discloses the method includes providing input image data; extracting at least text and line art features from the input image data into a text image data; subtracting the text image data from the input image data to obtain a first text data from image is subtracted). Additionally, the rational and motivation to combine the references Malik and Shechtman as applied in claim 1 apply to this claim. 

Claim 9 and 13 recite apparatus with elements corresponding to the method steps recited in Claims 1 and 6. Therefore, the recited elements of the apparatus Claims 9 and 13 are mapped to the proposed combination in the same manner as the corresponding elements of Claims 1 and 6. Additionally, the rationale and motivation to combine the Malik and Shechtman references presented in rejection of Claims 1 and 6, apply to these claims.
Furthermore, The combination of Malik and Shechtman further discloses and An apparatus for managing identifying information for an entity, the apparatus comprising: one or more processors;  P201807047US01/0920.0677CPage 32 of 38one or more computer readable storage media; program instructions stored on the one or more computer readable storage media (Malik, [0021], discloses a data structure having machine-readable information for storage in a memory device that when implemented by a processor renders an image is provided). 

Claims 16 and 19 recite computer readable medium with instructions corresponding to the method steps recited in Claims 1 and 6. Therefore, the recited 
Furthermore, The combination of Malik and Shechtman further discloses A computer program product for configuring processing elements within a distributed computing system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer (Malik, [0021], discloses a data structure having machine-readable information for storage in a memory device that when implemented by a processor renders an image is provided). 

Claims 2, 3, 4, 5, 8, 10, 11, 12, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malik as modified by Shechtman, and further in view of Hsieh et al. (US Pub No. 20180144465 A1). The teachings of Malik and Shechtman have been discussed previously. 

Regarding Claim 2,
The combination of Malik and Shechtman further discloses generating regions corresponding to groups of pixels containing the identifying information; and replacing the regions that contain the identifying information with synthetic images (Shechtman; [0087], discloses the transition effect may include using an overlapping similar region for the transition by panning across it, starting in image A and ending in image B, where, as image regions are detected to be replaced with synthetic image data)

		The combination of Malik and Shechtman does not explicitly disclose classifying each pixel of the digital image using a deep learning classifier with respect to containing the identifying information; generated by a generative adversarial network (GAN) 

Hsieh discloses classifying each pixel of the digital image using a deep learning classifier with respect to containing the identifying information; (Hsieh, [0135], discloses for each factory 1520, 1530, 1540, data sets are established for training, validation, and testing.  A learning fraction to train and validate the factory 1520, 1530, 1540 and its included training network model is a multiple of the validate and testing fraction of the available data, for example.  The factory 1520, 1530, 1540 can be initialized in a plurality of ways.  For example, if no prior knowledge exists about the component 1430, 1440, 1450 associated with the respective factory 1520, 1530, 1540, the training deep learning network of the factory 1520, 1530, 1540 can be initialized using random numbers for all layers except the final classifier layer of the network, which can be initialized to zero.  If prior knowledge exists, network layers of the factory 1520, 1530, deep learning classifier is disclosed)

generated by a generative adversarial network (GAN).  (Hsieh,  [0114], discloses at block 1324, an AI methodology (e.g., deep learning network model and/or other machine learning model, etc.) is selected from an AI catalog 1326 of available models, for example.  For example, a deep learning model can be imported, the model can be modified, transfer learning can be facilitated, an activation function can be selected and/or modified, machine learning selection and/or improvement can occur (e.g., support vector machine (SVM), random forest (RF), etc.), an optimization algorithm (e.g., stochastic gradient descent (SGD), AdaG, etc.) can be selected and/or modified, etc. The AI catalog 1326 can include one or more AI models such as good old fashioned artificial intelligence (GOFAI) (e.g., expert systems, etc.), machine learning (ML) (e.g., SVM, RF, etc.), deep learning (DL) (e.g., convolutional neural network (CNN), recurrent neural network (RNN), long short-term memory (LS.TM.), generative 
adversarial network (GAN), etc.), paradigms (e.g., supervised, unsupervised, reinforcement, etc.); generative adversarial network is disclosed). 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify Malik and Shechtman with Hseih to convert the image data into synthetic image. One would be motivated to modify Malik and Shechtman that discloses removing text 

Regarding Claim 3, 
The combination of Malik and Shechtman does not explicitly disclose wherein the entity is a patient and the classifying further comprises: determining that a region containing the identifying information is relevant to a medical diagnosis; morphing the image information to alter anatomical features of the patient that are not in the relevant region.  
		Hsieh discloses determining that a region containing the identifying information is relevant to a medical diagnosis; (Hsieh, [0051-0052], discloses imaging devices (e.g., gamma camera, positron emission tomography (PET) scanner, computed tomography (CT) scanner, X-Ray machine, magnetic resonance (MR) imaging machine, ultrasound scanner, etc.) generate medical images (e.g., native Digital Imaging and Communications in Medicine (DICOM) images) representative of the parts of the body (e.g., organs, tissues, etc.) to diagnose and/or treat diseases.  Medical images may include volumetric data including voxels associated with the part of the body captured in the medical image.  Medical image visualization software allows a clinician to segment, annotate, measure, and/or report functional or anatomical characteristics on various medical relevant information is determined in image) and 

morphing the image information to alter anatomical features of the patient that are not in the relevant region.  (Hsieh, [0089], discloses once the MVN has been obtained with the DLN 423, zero regions (e.g., dark irregular regions in a graph) are mapped to the input 410.  Each dark zone is likely to map to one or a set of parameters in the input space.  For example, one of the zero regions may be linked to the number of views and 
number of channels in the raw data.  Since redundancy in the network 423 corresponding to these parameters can be reduced, there is a highly likelihood that the input data can be reduced and generate equally good output.  To reduce input data, new sets of raw data that correspond to the reduced parameters are obtained and run through the DLN 421.  The network 420-423 may or may not be simplified, but one or more of the DLNs 420-423 is processed until a minimum viable input (MVI) of raw data input 410 is reached.  At the MVI, a further reduction in the input raw data 410 may result in reduced image 430 quality.  The MVI can result in reduced complexity in data acquisition, less demand on system components, reduced stress on patients (e.g., less image data is only reduced to medical relevant information to reduce complexity of processing). Additionally, the rational and motivation to combine the references Malik, Shechtman and Hseih as applied in claim 3 apply to this claim. 

Regarding Claim 4, 
		The combination of Malik, Shechtman and Hsieh further discloses wherein synthesizing the synthetic image further comprises: generating a candidate synthetic image by a discriminator neural network; determining by an adversarial neural network whether the candidate synthetic image is real or computer-generated; iteratively regenerating the candidate synthetic image, until the adversarial neural network determines that the candidate synthetic image is real; and when the adversarial neural network determines that the candidate synthetic image is real, replacing the corresponding image information with the candidate synthetic image. (Shechtman; [0087], discloses the transition effect may include using an overlapping similar region for the transition by panning across it, starting in image A and ending in image B, where, as described above, the overlapping regions in both images have been replaced with the synthetic region such that its boundaries are similar to the adjacent content.  A slow zoom and pan on a salient object in image A may be performed until the overlapping region is not visible on the screen, then a pan from image A to image B may be performed using the synthesized overlapping area, after which a zoom out may be performed to reveal the entire image B; ) (Hsieh,  [0114], discloses at block 1324, an AI methodology (e.g., deep learning network model and/or other machine learning model,  generative adversarial network is disclosed). Additionally, the rational and motivation to combine the references Malik, Shechtman and Hseih as applied in claim 3 apply to this claim.

Regarding Claim 5, 
		The combination of Malik and Shechtman further discloses wherein the deep learning classifier comprises a fully convolutional network (FCN).  
		Hseih discloses (Hseih, [0082], discloses image analysis convolutional neural network 300.  The convolutional neural network 300 receives an input image 302 and abstracts the image in a convolution layer 304 to identify learned features 310-322.  In a second convolution layer 330, the image is transformed into a plurality of images 330-338 in which the learned features 310-322 are each accentuated in a respective sub-image 330-338.  The images 330-338 are further processed to focus on the features of Fig. 2 and 3 discloses fully convolutional layers). Additionally, the rational and motivation to combine the references Malik, Shechtman and Hseih as applied in claim 3 apply to this claim.

Regarding Claim 8, 
The combination of Malik, Shechtman and Hseih further discloses wherein the entity includes a patient and the method further comprising: segmenting the digital image into different portions corresponding to particular anatomical features of the patient; and classifying each pixel of the portions using the deep learning classifier with respect to containing the identifying information. (Hsieh, [0135], discloses for each factory 1520, 1530, 1540, data sets are established for training, validation, and testing.  A learning fraction to train and validate the factory 1520, 1530, 1540 and its included training network model is a multiple of the validate and testing fraction of the available data, for example.  The factory 1520, 1530, 1540 can be initialized in a plurality of ways.  For example, if no prior knowledge exists about the component 1430, 1440, 1450 associated with the respective factory 1520, 1530, 1540, the training deep learning deep learning classifier is disclosed). Additionally, the rational and motivation to combine the references Malik, Shechtman and Hseih as applied in claim 2 apply to this claim. 

Claims 10, 11, 12 and 15 recite apparatus with elements corresponding to the method steps recited in Claims 2, 3, 4 and 8. Therefore, the recited elements of the apparatus Claims 10, 11, 12 and 15 are mapped to the proposed combination in the same manner as the corresponding elements of Claims 2, 3, 4 and 8. Additionally, the rationale and motivation to combine the Malik, Shechtmanand and Hseih references presented in rejection of Claims 2, 3, 4 and 8, apply to these claims.
Claims 17, 18 and 20 recite computer readable medium with instructions corresponding to the method steps recited in Claims 2, 4 and 8. Therefore, the recited instructions of computer readable medium Claims 17, 18 and 20 are mapped to the proposed combination in the same manner as the corresponding elements of Claims 2, 4 and 8. Additionally, the rationale and motivation to combine the Malik, Shechtman and Hseih references presented in rejection of Claims 2, 4 and 8 apply to these claims.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malik as modified by Shechtman, and further in view of Bharara et al. (US Pub No. 20080077604 A1). The teachings of Malik and Shechtman have been discussed previously. 

Regarding Claim 7,
The combination of does not explicitly disclose performing OCR on the digital image to identify text embedded in the digital image; generating machine readable text from the embedded text and evaluating the machine readable text for identifying information; and removing portions of the embedded text from the digital image that contains the identifying information.

Bharara discloses performing OCR on the digital image to identify text embedded in the digital image; generating machine readable text from the embedded text and evaluating the machine readable text for identifying information; and removing portions of the embedded text from the digital image that contains the identifying information. (Bharara, [0011], discloses a method of de identifying a secondary object data is provided.  The method comprises steps of obtaining the object data, the object data comprising a primary object data and a secondary object data, identifying at least one confidential identification data in the secondary object data, filtering the confidential identification data from the secondary object data and replacing the confidential identification data with at least one standard character; confidential data (text information) is replaced with standard generic character data for privacy)


Claim 14 recite apparatus with elements corresponding to the method steps recited in Claim 7. Therefore, the recited elements of the apparatus Claim 14 are mapped to the proposed combination in the same manner as the corresponding method steps of Claim 4. Additionally, the rationale and motivation to combine the Malik, Shechtman and Bharara references presented in rejection of Claim 4 apply to this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661